Citation Nr: 0804459	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  04-13 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in February 2007, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, through the VA's 
Appeals Management Center (AMC) in Washington, DC.  The 
purposes of this remand were to provide notice under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), which became law in November 
2000, and which has since been codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; to obtain pertinent records from 
the Social Security Administration; and to readjudicate the 
veteran's claim to reopen.  The requested actions were 
completed by the AMC and the case has been returned to the 
Board for further review.  

This appeal is REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required.


REMAND

The record reflects that the veteran was afforded a Board 
hearing in September 2006 before a Veterans Law Judge (VLJ) 
that is no longer employed by the Board.  Consequently, in 
December 2007, the Board advised the veteran by letter that 
he had the right to another hearing by the VLJ who will 
decide his appeal.  See 38 U.S.C.A. § 7102 (West 2002); 38 
C.F.R. § 20.707 (2007).  Thus, the veteran was asked whether 
he desired to have a new Board hearing.  He responded in the 
affirmative shortly thereafter, requesting a hearing before a 
Board VLJ at the regional office (i.e., a Travel Board 
hearing).  

In order to comply with the veteran's request, further action 
by the RO is required prior to the Board's consideration of 
this matter.  Accordingly, this case is REMANDED for the 
following action:

The RO must schedule the veteran for a 
Travel Board hearing in conjunction with 
his pending appeal involving his 
application to reopen a claim of 
entitlement to service connection for 
hepatitis C.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (2007).  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



